IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FIFTH DISTRICT
 
                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED
 
 
    DEDE NICHOLS,
 
                  Appellant,
 
    v.                                                     Case No. 5D15-955
 
    MOORE, STEPHENS, LOVELACE, P.A.,
 
                  Appellee.




    Opinion filed April 22, 2016

    Appeal from the Circuit Court
    for Orange County,
    Alice Blackwell, Judge.
 
    Denise M. Hammond and Curtis L. Brown,
    of Wright, Fulford, Morehead & Brown,
    P.A., Altamonte Springs, for Appellant.
 
    Todd K. Norman and Bernard H. Gentry,
    of Broad and Cassel, Orlando, for
    Appellee.
 
    PER CURIAM.
 
           AFFIRMED. See Envtl. Servs., Inc. v. Carter, 9 So. 3d 1258, 1263–64 (Fla. 5th

    DCA 2009) (holding noncompetition clause in an employment agreement to be valid

    and enforceable; the language of the clause was clear and unambiguous, reasonably

    limited in time, reasonably limited in not precluding all competition, and the lack of a

    geographical limitation was not critical).

    SAWAYA, COHEN, and LAMBERT, JJ., concur.